Citation Nr: 0108207	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  93-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of an 
injury of the right knee.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1961 to 
September 1966, from October 1982 to July 1985, and from 
September 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.   

In October 1995 and June 1999, the Board remanded this case 
to the RO for due process considerations and additional 
evidentiary development.  Upon completing the remand 
directives, the above issue is once again before the Board 
for appellate consideration. 

The Board notes that in the November 1992 rating action, the 
RO denied the appellant's claim of entitlement to service 
connection for numbness in both upper extremities.  The 
appellant subsequently filed a timely appeal.  In an October 
1995 decision, the Board remanded the claim.  At that time, 
the Board stated that the appellant had also raised the issue 
of entitlement to service connection for chronic fatigue 
syndrome and had contended that his chronic fatigue syndrome 
was related to the numbness in both upper extremities.  Thus, 
the Board referred the claim for service connection for 
chronic fatigue syndrome, including manifestations of 
decreased ability in the upper extremities, to the RO for 
further factual development as inextricably intertwined with 
the issue of the etiology of the appellant's upper extremity 
symptoms.  

In a July 1998 rating action, the RO granted the appellant's 
claim of entitlement to service connection for fibromyalgia, 
claimed as chronic fatigue syndrome including manifestations 
of decreased ability with numbness in the upper extremities.  
At that time, the RO assigned a 10 percent disabling rating 
under Diagnostic Code 5025.  The appellant was informed of 
the above determination and of his appellate rights in July 
1998.  However, the appellant has not initiated an appeal 
with respect to the rating assigned, by the submission of a 
Notice of Disagreement (NOD); and, hence, this issue is not 
now in an appellate status.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed.Cir. 1997).

The Board also notes that in a January 1999 rating action, 
the RO granted the appellant's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
assigning a 30 percent rating therefor.  The appellant was 
provided notice of the decision and his appellate rights.  He 
filed an NOD with the assigned rating in June 1999.  The RO 
issued a Statement of the Case in July 1999.  There is no 
evidence in the record that the appellant or his 
representative submitted a substantive appeal within 60 days 
of mailing of the Statement of the Case or one year of the 
date of notification of the rating decision.  38 C.F.R. 
§ 20.302 (2000).  Accordingly, this issue is not before the 
Board for appellate consideration.  The representative's 
remarks concerning the issue of an increased rating for PTSD 
in the January 2001 informal presentation are referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, to 
the extent possible.  

2.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current right knee 
disability and his period of service.  


CONCLUSION OF LAW

The appellant's right knee disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records do not contain any 
reference to a right knee injury.  The records include a 
complaint of aching joints, including the left elbow and 
right knee in February 1984 with no history of trauma or 
swelling.  The impression was arthralgia.  Periodic 
examination in July 1987 showed normal physical examination 
of the lower extremities, and no history or complaint of knee 
disability.  The records also include an informal line of 
duty investigative report, dated in June 1991.  According to 
the report, in February 1991, the appellant pulled muscles in 
his right leg while running in Southwest Asia.  The condition 
did not improve and he subsequently experienced numbness in 
his leg.  The service medical records also reflect that in 
July 1991, the appellant was treated after complaining of 
"tearing something" in his right groin.  At that time, he 
stated that while he was stationed in Saudi Arabia, he ran a 
lot and lifted weights.  The appellant indicated that he felt 
a burning sensation in his groin area which radiated down to 
his mid thigh and to his mid knee.  According to the 
appellant, his injury occurred in February 1991.  Following 
the physical examination, he was diagnosed with chronic right 
groin pull with no evidence of radiculopathy.  The 
appellant's redeployment examination, dated in April 1991, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had a 
"trick" or locked knee, the appellant responded "no."  The 
examining physician noted that the appellant had fractured 
his right lower leg in 1986 and that it had healed 
uneventfully.  A physical examination was not conducted. 

A VA examination was conducted in August 1992.  At that time, 
the appellant stated that he had sprained his right knee 
while in Saudi Arabia in February 1991.  The physical 
examination showed a full range of motion of all joints.  

In December 1993, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that while he was stationed in Saudi Arabia, he 
went running and accidentally stepped into a hole and injured 
his right knee.  (T.3).  The appellant stated that following 
his injury, he sought medical treatment and was told that he 
had "messed up the cartilage."  (T.8).  According to the 
appellant, he was also told that nothing could be done and 
that "sooner or later," he was going to have to have 
"something done about it."  (Id.).  He indicated that his 
right knee became "progressively worse."  (T.3).  The 
appellant noted that since his discharge, he had not received 
any treatment for his right knee.  (T.9).  He reported that 
at present, his knee would "go out" occasionally.  (Id.).  

In November 1995, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Huntsville, from 
May 1993 to October 1995.  The records are negative for any 
complaints or findings of a right knee disability.   

A VA examination for systemic conditions in February 1996 
resulted in an impression of degenerative arthritis of the 
right knee with moderate symptomatology.  The examination 
report contained no mention of complaints referrable to the 
knee and no abnormal findings referrable to the right knee.  
A VA orthopedic examination was conducted in February 1996.  
At that time, the appellant stated that during service, he 
injured his right knee when he accidentally stepped into a 
hole.  The appellant indicated that he sought medical 
treatment and was told that some cartilage had been damaged.  
He noted that at present, he had chronic right knee pain and 
occasionally, it would catch or give way.  The physical 
examination showed that both knees appeared normal and were 
stable.  The appellant experienced slight pain on forced 
anterior motion and lateral motion of the patella.  There was 
no swelling, and there were no deformities.  There was no 
evidence of subluxation, lateral instability, nonunion or 
loose motion, or malunion.  Range of motion for the right 
knee was from zero to 122 degrees as compared to zero to 130 
degrees for the left knee.  Diagnostic/clinical test results 
showed diminution in the angle of flexion of the right knee.  
The diagnosis was of early cartilaginous degeneration of the 
right knee.  An x-ray of the appellant's right knee was 
interpreted as showing no bony abnormality.  

In October 1999, the appellant underwent a VA examination.  
At that time, he stated that in 1991, he stepped into a hole 
and injured his right knee.  The appellant indicated that he 
subsequently developed chronic right knee pain.  He noted 
that at present, the pain was associated with locking and 
swelling and increased with activity.  

The physical examination showed that the right knee had a 
full range of motion from zero to 140 degrees.  There 
appeared to be no joint effusion.  There was no anterior-
posterior instability.  No atrophy was noted of the right 
thigh when compared to the left thigh.  There appeared to be 
no lateral or medial instability.  The appellant had a 
negative pivot-shift test, and there was no subpatellar 
crepitus.  There appeared to be some tenderness medially, 
with a positive torsion sign, with the pain referring 
medially.  The appellant complained of some medial pain on 
squatting and squat walking.  McMurray's sign was negative.  
X-rays were interpreted as showing minimal bilateral 
narrowing of the medial aspect of the joint.   Following the 
physical examination and a review of the appellant's x-ray, 
the examining physician diagnosed the appellant with a 
possible injury to the medial meniscus, right knee.  The 
examiner stated that after reviewing the appellant's claims 
file, it was his opinion that the one incident in 1991 could 
not be held accountable for the early cartilage degeneration 
diagnosis which if supported by the x-rays, appeared to have 
affected both the symptoms and the non-symptomatic knee 
identically and was most likely due to the normal aging 
process in a patient the appellant's age.  It was the 
examiner's opinion that the narrowing was not unusual in a 
patient the appellant's age.  According to the examiner, 
findings suggesting an injury to the medial meniscus appeared 
to be present.  The examiner stated that it was difficult to 
ascertain whether or not the injury to the medial meniscus 
was related to the 1991 incident due to the fact that so many 
years had passed since the appellant's initial injury and 
because there were many causes in the intervening years which 
could have accounted for that finding.  The examiner further 
indicated that the fact that the above finding was not found 
initially or in the years subsequent to the appellant's 
injury suggested that there was a more recent cause.  


II.  Initial Matters

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

As previously stated, in the appellant's December 1993 
hearing, the appellant testified that since his discharge, he 
had not received any treatment for his right knee.  (T.3).  
In addition, in October 1995, the Board remanded this case.  
At that time, the Board noted that the appellant had 
testified that he was experiencing locking of his right knee 
and occasional instability.  It was the Board's determination 
that a VA examination as to the stability of the appellant's 
right knee was required.  Thus, the Board remanded this case 
and requested that the appellant be afforded a VA examination 
by an orthopedic specialist to determine the nature, 
severity, and etiology of a right knee disorder, if found.  

In February 1996, the appellant underwent a VA examination 
and was diagnosed with early cartilaginous degeneration of 
the right knee.  However, in a June 1999 decision, the Board 
noted that although the appellant underwent a VA examination 
in February 1996, the examining physician made no comment as 
to the etiology of the appellant's diagnosed early 
cartilaginous degeneration of the right knee.  Thus, the 
Board remanded this case once again and requested that the 
appellant be afforded a special orthopedic examination to 
determine the probable etiology of the early cartilaginous 
degeneration found to be present in the right knee.  The 
examiner was also requested to render an opinion as to 
whether it was as likely as not that the disorder was the 
result of service or from some other cause, or in the 
alternative, to state for the record that such an opinion 
could not be rendered.  The Board notes that in October 1999, 
the appellant underwent a VA orthopedic examination.  
Following the physical examination, the examining physician 
addressed the relevant questions from the June 1999 Board 
remand decision.  Thus, in light of the above, the Board 
concludes that the appellant has had VA examinations 
pertinent to his right knee, and there is no indication that 
there are additional documents that have not been obtained 
and would be pertinent to the present claim.  The appellant 
and his accredited representative have been accorded the 
opportunity to present evidence and argument in support of 
the claim.  

The Board further finds that the RO made all reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  No reasonable 
possibility exists that any other assistance would aid in 
substantiating the claim and the RO met its duty to assist 
the appellant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000) [to 
be codified at 38 U.S.C.A. § 5103A].  No further development 
is required in order to comply with VA's duty to assist.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

To summarize, the appellant contends that during service in 
1991, he stepped into a hole and injured his right knee.  The 
appellant maintains that following his injury, he developed 
chronic right knee pain.  He states that at present, his pain 
is associated with locking and swelling and increases with 
activity.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently suffers from the residuals of an 
in-service injury of the right knee is not competent 
evidence.  

In the instant case, the service medical records show a 
single episode of joint complaints including of the right 
knee in 1984 with no further complaint specific to the right 
knee.  While the appellant's service medical records show 
that in February 1991, he pulled muscles in his right leg 
while running, the records do not contain any reference to a 
right knee injury.  In addition, the appellant's redeployment 
examination, dated in April 1991, shows that at that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had a "trick" or locked knee, the 
appellant responded "no."  The first postservice medical 
evidence of any right knee disability is in February 1996, 
approximately four and a half years after the appellant's 
discharge.  In the appellant's February 1996 VA examination, 
he was diagnosed with early cartilaginous degeneration of the 
right knee.  The Board further notes that in the appellant's 
October 1999 VA examination, he was diagnosed with a possible 
injury to the medial meniscus, right knee.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, the 
Board acknowledges that the appellant has presented evidence 
of a current diagnosis of a possible right knee disability.  
However, despite any current diagnosis of a right knee 
disability, there is no competent medical evidence of record 
that establishes a nexus, or link, between any current right 
knee disability and the appellant's military service.  The 
Board notes that as stated above, the appellant's service 
medical records do not contain any reference to a right knee 
injury.  However, even accepting as true the appellant's 
contention that he injured his right knee during service, 
there is still no competent medical evidence of a nexus 
between the appellant's current right knee disability and his 
period of active service.  The Board notes that in the 
appellant's October 1999 VA examination, the examiner stated 
that it was his opinion that the one incident in 1991 could 
not be held accountable for the early cartilage degeneration 
diagnosis which was most likely due to the normal aging 
process in a patient the appellant's age.  Moreover, in 
regards to the injury to the right knee medial meniscus, the 
examiner indicated that whether or not that was related to 
the 1991 incident was difficult to ascertain because of the 
period of time since the appellant's injury.  The examiner 
further noted that the fact that that finding was not found 
initially or in the years subsequent to the appellant's 
injury suggested that there was a more recent cause.  
Therefore, in light of the above, the Board concludes that 
the appellant's current right knee disability was not 
incurred in or aggravated by service.  Accordingly, service 
connection for the residuals of an injury of the right knee 
is denied.   


ORDER

Entitlement to service connection for the residuals of an 
injury of the right knee is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

